Citation Nr: 1713358	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  11-32 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for right ear hearing loss. 

2. Entitlement to an initial compensable rating for left ear hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Counsel




INTRODUCTION

The Veteran served on active duty from August 1962 to August 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the RO in Montgomery, Alabama. 

Although the Veteran initially requested a personal hearing with a Veterans Law Judge, in a June 2016 VA Form 9, he indicated that he did not want to attend a Board hearing. Therefore, his hearing request is considered withdrawn. 38 C.F.R. § 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2014); 38 C.F.R. § 20.900(c) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

For the following reasons, the Board finds that the appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In June 2009, the Veteran was afforded a VA audiological examination to determine the etiology of his hearing loss. In a September 2009 addendum, the examiner opined that the Veteran's left ear hearing loss was related to service based on the documented auditory threshold shift that occurred between his entrance and separation examinations. Although the examiner noted that "the thresholds in the right ear did not change," she did not offer an opinion as to whether his current right ear hearing loss was related to service. 

As correctly noted by the Veteran's representative, "hearing within normal limits upon separation does not preclude service connection." See the March 2017 Written Brief Presentation. While the Veteran's service treatment records do not indicate that he was diagnosed with hearing loss during active duty, or that he experienced an auditory threshold shift during service, service connection may be granted for any injury or disease diagnosed after discharge when the evidence establishes that the disease or injury was incurred in service. See 38 C.F.R. § 3.303(d). Accordingly, a new medical opinion must be obtained. 

The Veteran's left ear hearing loss claim is inextricably intertwined with his claim for service connection for a right ear hearing loss disability. The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending adjudication.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the documented right ear hearing loss had its clinical onset during service or is due to an event or incident of the Veteran's period of active service. For the purpose of this examination, the examiner should assume that the Veteran experienced in-service acoustic trauma. 

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board

2. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).


